DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every drawing objection previously set forth in the Non-Final Office Action mailed September 18, 2020.
	
	EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jae Youn Kim on February 18, 2021.
The application has been amended as follows: 
claim 1, line 4 as follows:

“…configured to be connected to [[a]] the catheter;”


Amend claim 1, line 17 as follows:

“the plurality of grooves being recessed from an even surface of the outer side of the body and configured to decrease an insertion force when the body is inserted into the catheter,”
Reasons for Allowance
	Claims 1, 6-8, and 10 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed multi-cap for connecting a catheter.  
	The closest prior art of record is Wlodarczyk (US 20140261758) in view of Gibson (US 4963121), Ralston (US 4349024), and Yanik (US 20110006515).  
Regarding independent claim 1, Wlodarczyk modified with the teachings of Gibson, Raston, and Yanik fails to teach among all the limitations or render obvious a plurality of grooves which are configured to decrease an insertion force when the body is inserted into the catheter, in combination with the total structure and function as claimed.  In the device of modified Wlodarczyk, one of the plurality of grooves accommodates an O-ring and, because O-rings are designed to impart a seal between the body and the catheter, the O-ring would increase an insertion force and not decrease the insertion force, as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783               
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783